Citation Nr: 0526868	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-19 457	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for paranoid-type 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had various periods of service in the US Army 
National Guard from January 1979 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office St. 
Petersburg, Florida.  That decision denied the appellant's 
request to reopen his claim for entitlement to service 
connection for a psychiatric disorder.  The appellant was 
notified of the decision and he appealed to the Board for 
appellate review.  In July 2002, the appellant's claims 
folder was moved to the VA Regional Office (RO) in 
Montgomery, Alabama.  

In December 2003, the Board found that the appellant had 
submitted new and material evidence sufficient to reopen the 
appellant's claim for entitlement to service connection for 
schizophrenia.  The Board further concluded that additional 
development needed to occur and thus remanded the claim for 
that development.  The claim has since been returned to the 
Board for further review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant has been diagnosed as suffering from 
paranoid-type schizophrenia.  

3.  The medical evidence indicates that the appellant 
received treatment prior to and after his verified periods of 
active-duty-for-training (ACDUTRA) service in the US Army 
National Guard.

4.  Medical evidence has not been submitted that would 
etiologically link the appellant's psychiatric disorder with 
his periods of ACDUTRA service in the US Army National Guard.  
Additionally, medical evidence does not indicate that the 
psychiatric disorder was aggravated by his military service.  


CONCLUSION OF LAW

Paranoid-type schizophrenia was not incurred or aggravated 
during the appellant's active service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.6, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the appellant was informed of the VCAA 
in a letter dated in February 2004.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the appellant being 
informed of the VCAA and its requirements.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2004) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, RO, and the 
Appeals Management Center (AMC)) have essentially cured the 
error in the timing of notice.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's action of December 2003.  
Because the claim was originally denied because the RO 
believed that the appellant had not provided new and material 
evidence sufficient to reopen his claim, the RO discussed 
what the appellant must present in the form of evidence that 
would allow for his claim to be reopened.  Once the Board 
reopened his claim, the Remand portion of the December 2003 
Board action along with the SSOC issued in May 2005 informed 
the appellant that he needed to submit evidence supporting 
his assertions that he has a current diagnosis of a 
psychiatric disorder and that it was etiologically linked to 
his active-duty-for-training service or to a condition he 
received treatment therefor while he was performing his ADT.  

Once the claim was reopened, VA informed the appellant of 
which evidence he was to provide to VA and which evidence VA 
would attempt to obtain on his behalf.  In this regard, the 
VA sent the appellant notice of the VCAA, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the appellant.  The VA informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  The appellant was told that he should inform the VA 
of any additional records or evidence necessary for his 
claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that when the Board 
remanded the claim in December 2003, the Board asked that a 
psychiatric examination be performed in order to determine 
the etiology of the claimed disorder.  Such an examination 
occurred in October 2004.  Given the foregoing, the Board 
finds that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the appellant's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the appellant's available medical treatment records 
and those private medical records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Moreover, the appellant was given the opportunity to 
present evidence and testimony before an RO hearing officer 
and the Board.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  Since the 
issuance of the VCAA letter in February 2004, the appellant, 
and his accredited representative, has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinion with respect to his claim, the VA has obtained 
all known documents that would substantiate the appellant's 
assertions; and, the appellant has undergone a recent medical 
examination so that the VA would have a complete picture of 
the disability at issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing service connection.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has found that ". . . where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (The Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, in a 2003 opinion, the VA's General Counsel 
determined that, contrary to 38 C.F.R. § 3.304(b) (2002), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
(2002) imposed a requirement not authorized by 38 U.S.C.A. § 
1111, it was inconsistent with the statute.  See VAOPGCPREC 
3-2003; see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  The General Counsel concluded that 38 U.S.C.A. § 
1111 requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
appellant is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2004).  Active military, naval, or air service also includes 
any period of inactive-duty-for-training [INACDUTRA] during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).  ACDUTRA includes full-time duty 
performed by members of the National Guard of any State or 
the Reserves.  38 C.F.R. § 3.6(c) (2004).  INACDUTRA includes 
duty other than full-time duty performed by a member of the 
Reserves or the National Guard of any State.  38 C.F.R. § 
3.6(d) (2004).

The appellant's ACDUTRA dates are as follows:  January 17, 
1979, to April 28, 1979; July 7, 1979, to July 21, 1979; July 
26, 1980, to August 10, 1980; July 4, 1981, to July 18, 1981; 
July 24, 1982, to August 7, 1982; June 11, 1983, to June 25, 
1983; May 3, 1984, to May 19, 1984; and from March 19, 1988, 
to April 10, 1988.  

Although the appellant has not been very articulate with 
respect to his contentions, the appellant's representative 
has insinuated that the appellant's diagnosed paranoid-type 
schizophrenia began in or was aggravated during one of his 
periods of ACDUTRA.  The medical records indicate that the 
appellant did indeed suffer from some type of psychiatric 
disorder in the early and late 80s when the appellant 
performed ACDUTRA.  Therefore, the appellant's presumption of 
soundness is rebutted by the documents that clearly show that 
the appellant received treatment prior to his training.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  See also Crowe 
v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 3-2003 (July 16, 
2003).

A review of the appellant's medical treatment records from 
the North Alabama Regional Hospital, along with those from 
the Northwest Alabama Mental, and the medical records that 
were used by the Social Security Administration for a 
determination of benefits, do confirm the diagnosis of 
schizophrenia.  They show that the appellant was suffering 
from a psychiatric disorder while he was serving on ACDUTRA.  
However, they do not suggest, insinuate, or plainly state 
that the schizophrenia began in or was aggravated by the 
appellant's military service.  They are negative for any 
suppositions or hypotheses etiologically linking the 
appellant's service with his psychiatric disorder.  Moreover, 
the Social Security Administration records, while finding 
that the appellant had and has a psychiatric disorder, do not 
attribute the disorder to the appellant's ACDUTRA nor do they 
conclude that the disorder was aggravated by the duties he 
performed or the stress he endured while on ACDUTRA.  

The Board notes that even the appellant's service medical 
records are negative for findings suggestive of a mental 
disorder.  That is, the appellant did not register complaints 
concerning a psychiatric disorder while he was on ACDUTRA.  
Additionally, there is no indication from the record that the 
appellant was treated for symptoms and manifestations 
associated with his schizophrenia during his ACDUTRA.  
Instead, the record seems to indicate that even though the 
appellant had received treatment for a psychiatric disorder 
in 1983, 1984, and 1988, he failed to disclose that treatment 
to his superiors or service medical personnel.  

As a result of the Board's decision to reopen the appellant's 
claim, the appellant underwent a VA psychiatric examination 
in October 2004.  The examiner noted that the appellant had a 
20 year history of treatment for psychiatric problems.  
Although the examiner, after questioning the appellant, 
concluded that the appellant was indeed suffering from 
paranoid schizophrenia, he could not offer ". . . an opinion 
as to whether or not his psychiatric disorder is in any way 
related to his military service as it would be mere 
conjuncture."  

Notwithstanding the lack of supporting medical evidence, the 
appellant has continued to assert that he suffers from a 
psychiatric disorder and that it is somehow related to his 
military service.  Unfortunately, the appellant's assertions 
are the only positive evidence in support of his claim.  That 
is, the claims folder is negative for any medical evidence, 
either from a private physician or a VA physician, which 
would positively link the appellant's psychiatric disorder 
with his military service.  Moreover, medical evidence has 
not been presented that would indicate that the appellant's 
psychiatric disorder was aggravated by his military service.

Hence, the Board is left with the contentions made by the 
appellant.  These statements were undoubtedly made in good 
faith; however, the appellant is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the appellant is competent to say that that 
he may suffer from hallucinations or that he does not trust 
anyone or that he has mood swings.  However, he is not 
competent to say that he has an actual psychiatric disorder 
that is related to his service or was aggravated by his 
numerous ACDUTRA service times.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence etiologically linking his disorder with his 
military service.  He has not proffered medical evidence 
indicating that his schizophrenia was aggravated by his 
military service.  In the absence of such evidence, service 
connection must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  Thus, 
the appellant's claim for entitlement to service connection 
for paranoid-type schizophrenia is denied.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


ORDER

Service connection for paranoid-type schizophrenia is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


